1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     mia_crager@fd.org
5
6    Attorney for Defendant
     RAUL RIKARDS CARRILLO
7
8
9                    IN THE UNITED STATES DISTRICT COURT

10                 FOR THE EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,    ) Case No. 2:17-CR-00082 KJM
                                  )
13        Plaintiff,              )
                                  ) ORDER SEALING DOCUMENT
14                 v.             )
                                  )
15   RAUL RIKARDS CARRILLO,       )
                                  )
16        Defendant.              )
                                  )
17                                )

18
19        Pursuant to Local Rule 141, based on a request to seal,
20   Exhibit B in support of Mr. Carrillo’s formal objections to the
21   PSR (Dkt. 84) shall be SEALED until further order of this Court.
22        IT IS SO ORDERED.
23   Dated:   October 24, 2019
24
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

                                     -1-
